DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Lee et al. (US 2016/0233037) hereinafter Lee.

Regarding claim1: Lee discloses an electronic device (200), comprising: a housing (2000) including a sidewall; a through-hole (for key buttons 1800) configured to penetrate the sidewall [0125]; an assembling hole (2010) formed adjacent to the through-hole inside the housing [00126]; a key assembly (1800, figs. 7A, 7B) configured to be received in the assembling hole and disposed to face an inner surface of the housing (200) in an area where the through-hole is positioned; and a fixing member (1840, 1841) configured to be received in the assembling hole and to bring a surface of .

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	 Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above, and further in view of  Lee et al. (US 2018/0358190) hereinafter Lee190.

Regarding claim 2: Lee, discloses the electronic device having all of the claimed features as discussed above with respect to claim 1, wherein the key assembly comprises: a sealing member (1820) [0120]; a flexible printed circuit board (1850, 1851); a switch member (1852, 1851) [0123] provided on a surface of the flexible printed circuit board and aligned with the through-hole while facing the sealing member 
Lee190 discloses a reinforcing member (144) provided on an opposite surface of the flexible printed circuit board (PCB) figs. 7-8.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Lee a reinforcing member, as taught by Lee190 in order to protect the escape prevention hook from being easily broken, as taught by Lee190 [0066].

Regarding claims 3-14: Lee, as modified by the teaching of Lee190, discloses the portable device having all of the claimed features as discussed above with respect to claim 2, [claim 3] the key assembly further comprises a protrusion (141) (Lee190) formed on the sealing member (150), and wherein the protrusion is brought into close contact with the inner surface of the housing around the through-hole [0067]; [claim 4] 
a portion of the flexible printed circuit board (1830) (Lee) or the reinforcing member faces the inner surface of the housing (2000) with the sealing member interposed therebetween, and wherein another portion of the flexible printed circuit board or the reinforcing member directly faces the inner surface of the housing (2000) [0131]; 
[claim 5] a first bent portion (1842) (Lee) formed in an end of the fixing member (1840,1841), wherein, when the fixing member is coupled to the assembling hole, a portion of the first bent portion is interposed between the another portion of the flexible printed circuit board (1830) or the reinforcing member and the inner surface of the housing (2000) [0124]; [claim 6] a first bent portion (1842) (Lee) formed in an end of the fixing member (1841, 1840); and a fixing portion configured to extend from an end of the sealing member, wherein, when the fixing member (1840) is coupled to the assembling hole, the first bent portion interferes with the fixing portion, and the fixing member restricts the key assembly in the assembling hole (2010); [claim 7] the first bent portion (1842) (Lee) and the fixing portion face the inner surface of the housing (2000) and are positioned side by side each other; [claim 8] the first bent portion (1842) (Lee) is supported on an inner wall of the assembling hole (2010) when the first bent portion and the fixing portion are positioned side by side each other; [claim 9] the reinforcing 
figs. 4, 8, the protecting piece surrounds an edge of an upper portion of the flexible printed circuit board or the sealing member [0056]; [claim 10] a fixing groove (seen in figs. 4, 8) formed adjacent to the assembling hole inside the housing (110); and a fixing piece configured to extend from a rear surface of the key assembly, wherein the fixing piece (142) engages with the fixing groove to restrict the movement of the key assembly; [claim 11] the key assembly comprises: a switch member (1820, 1821) (Lee) aligned with the through-hole; and a flexible printed circuit board (1830, 1850) including: a mounting portion in which the switch member is disposed on a surface thereof [0120], and a connection portion (1853) extending from a side of the mounting portion, and wherein at least a portion of the connection portion is disposed between a bottom surface of the fixing groove and the fixing piece [0123], fig. 6; [claim 12] the fixing member (1840) (Lee) further comprises an avoidance groove (seen in fig. 6) formed at an edge of a side of the fixing member, and wherein, when the fixing member (1840) is assembled to the assembling hole, the fixing piece is positioned inside the avoidance groove; [claim 13] the fixing member (1840) (Lee) comprises: a fixing plate (1841) positioned to face a rear surface of the key assembly; a first bent portion bent (1842) at both ends of the fixing plate; and a second bent portion bent (1842) at an edge of an upper portion of the fixing plate, wherein the first bent portion is supported on an inner wall of the assembling hole (2010) when the fixing member is assembled to the assembling hole, and the second bent portion is positioned to surround a portion of an edge of the key assembly (1800) and to restrict the key assembly inside the assembling hole; [claim 14] a button member (1800, 1810) (Lee) configured to be received in the through-hole, wherein the key assembly (1800) comprises a switch member corresponding to the button member [0118].




Allowable Subject Matter

4.	Claims 15-20 are allowed.
	The following is an examiner's statement of reasons for allowance of the claim 15: even though the individual elements are taught in various references, after careful consideration of the claims, it is concluded that the combination of claim 15 with limitations “the key assembly comprises a sealing member configured to be brought into close contact with the inner surface of the housing, a flexible printed circuit board coupled to the sealing member, a switch member provided on a surface of the flexible printed circuit board and aligned with the through-hole while facing the sealing member, and a reinforcing member coupled to another surface of the flexible printed circuit board”  are not fairly disclosed or suggested to one of ordinary skill even after consideration of the art. There is no motivation to render obvious the combination as a whole.
	The following is an examiner's statement of reasons for allowance of the claims 16-20: the limitations “a circuit structure configured to be received in the elongated recess and to include a dome key structure disposed to face the through-hole; an elastic member configured to be received in the elongated recess, to be disposed between the circuit structure and the inner surface of the side bezel structure, to contact the inner surface of the side bezel structure, and to seal the through-hole; a metal member configured to be received in the elongated recess and to be disposed between an inner wall of the elongated recess and the circuit structure while contacting the inner wall of the elongated recess; a spacer member configured to be received in the elongated recess and to contact  the metal member and the circuit structure between the metal member and the circuit structure; and a button structure configured to be received in the through-hole“ in combination with other claimed limitations in independent claim 16 are not disclosed or suggested by the prior art of record taken alone or in combination.
 Claims 17-20 either directly or indirectly depend upon claim 16.  




5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848